          Case 1:18-cv-09433-LGS Document 76 Filed 03/24/20 Page 1 of 24




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 PEN AMERICAN CENTER, INC.,                                   :
                                              Plaintiff,      :
                                                              :   18 Civ. 9433 (LGS)
                            -against-                         :
                                                              :   OPINION & ORDER
 DONALD J. TRUMP,                                             :
                                              Defendant. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        Plaintiff Pen American Center, Inc. (“PEN America”) seeks a declaratory judgment and

injunctive relief against Defendant, President Donald J. Trump, for his alleged suppression of

media free speech. Defendant moves to dismiss the Amended Complaint (the “Complaint”)

under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), arguing that Plaintiff lacks

standing, the Complaint fails to state a claim and the Court lacks the authority to enjoin

Defendant. For the reasons below, the motion is granted in part and denied in part. Specifically,

claims for declaratory relief, based on Defendant’s practices of (i) revoking or threatening to

revoke White House press credentials and (ii) revoking or threatening to revoke national security

clearances, may proceed. Injunctive relief is improper. For all other allegations, Plaintiff lacks

standing.

I.      BACKGROUND

        The following facts are drawn from the Complaint and accepted as true for purposes of

this motion only. See Hu v. City of New York, 927 F.3d 81, 88 (2d Cir 2019).

        PEN America is a nonprofit association of writers, literary and media professionals,

which defends the free speech rights of journalists in the United States and abroad. Among other
         Case 1:18-cv-09433-LGS Document 76 Filed 03/24/20 Page 2 of 24




things, it “monitors the government’s interactions with writers and journalists and produces

informational content related to its advocacy work.” Its advocacy and research depend “heavily

on the quality reporting” in the press. PEN America members include journalists for the

Washington Post, Cable News Network (“CNN”) and National Broadcasting Company (“NBC”),

who report on Defendant’s Administration -- for example, Jim Acosta of CNN.

       The Complaint alleges that, since assuming office, Defendant has engaged in a

“campaign of intimidation against critical reporting.” Defendant has used “the power and

authority of the United States government” “to take retaliatory actions and [make] credible

public threats” against reporters who are critical of his Administration. Defendant’s motivation

is to punish and chill critical press, and he has succeeded in doing so. According to a survey of

PEN America members, thirty-one percent have avoided publishing on certain topics due to

concern that Defendant will retaliate against them. One percent have been fired or laid off and

two percent demoted, replaced or denied an assignment as a result of Defendant’s actions, and

four percent have been asked to revise a piece before publication out of concern about

Defendant’s reaction. Fifty-two percent believe public criticism of his Administration would put

them at risk.

       The Complaint alleges five sets of retaliatory acts and threats by Defendant against

critical press: (i) his revocation or threats to revoke the White House press credentials of the

White House press corps, or otherwise barring their access to press conferences, (ii) revocation

or threats to revoke government officials’ security clearances, due to the officials’ critical

commentary about Defendant in the press, (iii) threats to revoke television stations’ broadcast

licenses, (iv) issuance of an executive order directing the United States Postal Service (“USPS”)

to consider raising postal rates, which would impact Amazon.com’s (“Amazon’s”) shipping
                                                  2
         Case 1:18-cv-09433-LGS Document 76 Filed 03/24/20 Page 3 of 24




costs, and in turn, Jeff Bezos, the main shareholder of both Amazon and the Washington Post,

and (v) a directive to the Department of Justice (“DOJ”) to challenge the Time Warner-AT&T

merger, out of hostility toward Time Warner’s subsidiary CNN, and other regulatory and

investigatory threats aimed at internet companies. These actions, according to the Complaint,

have chilled the speech of reporters and contributors to the press, who fear that Defendant will

retaliate against them for any critical positions they take on Defendant.

       A.      Barring Access to the White House Press Corps

       Defendant has repeatedly barred the access of the White House press corps to press

conferences and the White House entirely, after members speak or report critically about

Defendant. The press corps are reporters stationed at the White House who cover the President

and his Administration. To report from the White House, Air Force One and other locations

where the President and his staff meet with the press, press corps members must have White

House press credentials.

       On February 24, 2017, the White House Press Secretary (“Press Secretary”) held an off-

camera session in his office, allowing only a select group of reporters to attend, and denying

access to CNN, The New York Times, Politico, The Guardian and the British Broadcasting

Corporation (“BBC”). On July 25, 2018, the Press Secretary barred a CNN reporter from a

White House press event, after Defendant deemed an earlier question the reporter had asked

“inappropriate.” In November 2018, Defendant threatened to revoke the press credentials of

reporters who failed to show him “respect.” On the social media platform Twitter, Defendant

has posed rhetorically whether to “[t]ake away credentials” of “Network News” because its

coverage of the Administration is “negative (Fake).”

       Defendant has specifically targeted PEN America member and CNN White House press
                                                 3
         Case 1:18-cv-09433-LGS Document 76 Filed 03/24/20 Page 4 of 24




corps reporter, Jim Acosta. On December 12, 2017, the Press Secretary told Mr. Acosta that he

would be banned from future White House press sessions if he posed questions during a

particular session. Later, at a different press session, Mr. Acosta asked the President critical

questions about the Administration’s U.S.-Mexico border activity, leading Defendant to call Mr.

Acosta a “rude, terrible person” who “shouldn’t be working for CNN.” The Press Secretary

subsequently stripped Mr. Acosta’s press credentials on November 7, 2018. The White House

falsely claimed it did so because Mr. Acosta had breached decorum and placed his hands on a

White House intern who had tried to take away a microphone. Six days later, on November 13,

2018, Mr. Acosta obtained a preliminary injunction against Defendant and White House staff,

which temporarily restored his press credentials. On November 19, 2018, the parties the lawsuit,

and Mr. Acosta has maintained his press credentials since.

       On the day of the settlement, the Press Secretary e-mailed the entire White House press

corps, outlining rules of conduct. If “unprofessional behavior occurs” or if “a court should

decide that explicit rules are required to regulate [the] conduct” of the press corps in the White

House or Air Force One, the White House would adopt further rules. The e-mail expressly stated

the rules of conduct were a response to the “behavior Mr. Acosta displayed at the November 7,

2018 press conference” and the “position taken by CNN.”

       B.      Revocation of Security Clearances

       Defendant has threatened to revoke or has revoked the security clearances of former

government officials who comment critically about Defendant in the press. Security clearances

are typically stripped only for cause by the federal agency that originally issued the clearance.

Former officials maintain security clearances to continue advising successors and assisting the

federal government as needed.
                                                  4
         Case 1:18-cv-09433-LGS Document 76 Filed 03/24/20 Page 5 of 24




        On July 23, 2018, the Press Secretary announced that Defendant was considering

revoking the security clearances of six former high-level national security officials, citing their

critical commentary about Defendant in the press. Shortly before the announcement, four of the

officials had spoken to the press, in their capacity as regular media contributors. On August 15,

2018, Defendant revoked the clearance of one official, former Central Intelligence Agency

Director and MSNBC contributor John Brennan.

       C.      Threats to Revoke Broadcast Licenses

       On Twitter, Defendant has questioned whether to challenge or revoke the broadcast

licenses of networks whose reporting he dislikes. On October 11, 2017, Defendant tweeted:

“With all of the Fake News coming out of NBC and the Networks, at what point is it appropriate

to challenge their License? Bad for country!” Later that day, he tweeted that the networks’

“licenses must be challenged and, if appropriate, revoked.” On December 16, 2018, Defendant

suggested that NBC and other networks’ coverage “[s]hould be tested in courts,” because the

networks “[o]nly defame & belittle! Collusion?”

       D.      Postal Rates Executive Order

       Defendant allegedly retaliated against the Washington Post through the publication’s

owner, Jeff Bezos, and Mr. Bezos’ e-commerce company, Amazon. On April 12, 2018,

Defendant issued an executive order, directing the USPS to examine its “unsustainable financial

path” and to consider raising the “pricing of the package delivery market.” The USPS’ proposals

for new shipping rates, published in October and December 2018, risked increasing Amazon’s

delivery costs significantly.

       For over a year before the executive order, Defendant was hostile toward the Washington

Post, Amazon and Mr. Bezos, all of which he associates. Defendant’s tweets use the moniker
                                                  5
          Case 1:18-cv-09433-LGS Document 76 Filed 03/24/20 Page 6 of 24




“Amazon Washington Post” or “#AmazonWashingtonPost.” After critical reporting by the

Washington Post, Defendant called the newspaper a “lobbyist” and “weapon” for Mr. Bezos, and

threatened to raise Amazon’s shipping rates. His tweets in March and April 2018 again

threatened to raise postal rates. The Complaint alleges that, but for Defendant’s “expressed

intent to punish” the Washington Post, he would not have issued the April 2018 USPS executive

order.

         E.     DOJ Challenge to Time Warner-AT&T Merger

         Defendant regularly disparages CNN as “fake news” on social media and in public

appearances. In retaliation for CNN’s critical coverage, Defendant allegedly directed the DOJ to

block a proposed vertical merger between AT&T and Time Warner, the parent of CNN.

Defendant and his advisers discussed in 2017 how a lawsuit could create leverage over CNN. In

November 2017, the DOJ filed an antitrust lawsuit against the merger, even though the DOJ had

not brought a challenge to vertical mergers in decades. The DOJ lost at trial in June 2018.

         The Complaint alleges that the DOJ lawsuit is one instance in a pattern by Defendant of

threatening companies he disfavors with federal regulation or investigation. In August 2018,

Defendant directed a White House economic advisor to consider regulating Google, after

Defendant tweeted that Google’s search engine disproportionately steered users to negative press

about the Administration. Defendant also directed law enforcement, antitrust regulators and the

Attorney General to look into investigating social media companies, allegedly “to influence the

flow of information to the public” about Defendant and the Administration, on the companies’

platforms.




                                                 6
         Case 1:18-cv-09433-LGS Document 76 Filed 03/24/20 Page 7 of 24




II.     LEGAL STANDARDS

        “A district court properly dismisses an action under Fed. R. Civ. P. 12(b)(1) for lack of

subject matter jurisdiction if the court lacks the statutory or constitutional power to adjudicate

it,” including when a “plaintiff lacks constitutional standing to bring the action.” Cortlandt St.

Recovery Corp. v. Hellas Telecomms., S.A.R.L., 790 F.3d 411, 416–17 (2d Cir. 2015) (internal

citation omitted). “The plaintiff bears the burden of alleging facts that affirmatively and

plausibly suggest that it has standing.” Id. at 417 (internal quotation marks omitted); accord

Carter v. HealthPort Techs., LLC, 822 F.3d 47, 56 (2d Cir. 2016). “[A]t the pleading stage, all

facts averred by the plaintiffs must be taken as true for purposes of the standing inquiry.”

Lerman v. Bd. of Elections in City of New York, 232 F.3d 135, 142 (2d Cir. 2000); accord Vullo

v. Office of Comptroller of Currency, 378 F. Supp. 3d 271, 282 (S.D.N.Y. 2019) (“In evaluating

a plaintiffs showing of standing, a court must accept as true all material facts alleged in the

complaint and draw all reasonable inferences in the plaintiff’s favor.”) Whether the Court has

subject matter jurisdiction is resolved first before the sufficiency of the Complaint is considered.

See Carver v. Nassau Cty. Interim Fin. Auth., 730 F.3d 150, 156 (2d Cir. 2013) (“Normally, in

cases involving the issue of Article III subject matter jurisdiction, this issue would have to be

addressed first.”).

        To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. On a Rule 12(b)(6) motion, “all factual allegations in the



                                                   7
         Case 1:18-cv-09433-LGS Document 76 Filed 03/24/20 Page 8 of 24




complaint are accepted as true and all inferences are drawn in the plaintiff’s favor.” Littlejohn v.

City of N.Y., 795 F.3d 297, 306 (2d Cir. 2015).

III.   DISCUSSION

       A.      Standing

       Plaintiff has constitutional standing to pursue First Amendment claims against

Defendant’s practice of (i) selectively barring access to the White House press corps, including

by revoking or threatening to revoke press credentials, due to hostility to the reporters’ speech

(the “Press Corps Claim”), and (ii) revoking or threatening to revoke the security clearances of

former government officials whose commentary he dislikes (the “Security Clearance Claim”).

As explained below, Plaintiff does not have standing to challenge Defendant’s alleged threats to

revoke broadcast licenses, the executive order on postal rates, the directive to challenge the

AT&T-Time Warner merger or regulatory threats against internet companies.

       “No principle is more fundamental to the judiciary’s proper role in our system of

government than the constitutional limitation of federal-court jurisdiction to actual cases or

controversies” under Article III. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (quoting

Raines v. Byrd, 521 U.S. 811, 818 (1997)). The doctrine of standing enforces this limitation by

identifying the “category of litigants empowered to maintain a lawsuit in federal court to seek

redress for a legal wrong.” Id.; see Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009) (A

plaintiff must “‘allege[] such a personal stake in the outcome of the controversy’ as to warrant

his invocation of federal-court jurisdiction.”) (quoting Warth v. Seldin, 422 U.S. 490, 498-99

(1975)). To establish standing, a plaintiff must plead: “(1) ‘an injury in fact’ to ‘a legally

protected interest’ that is both ‘(a) concrete and particularized, and (b) actual or imminent, not

conjectural or hypothetical,’ (2) ‘a causal connection between the injury and the conduct
                                                  8
         Case 1:18-cv-09433-LGS Document 76 Filed 03/24/20 Page 9 of 24




complained of,’ and (3) that it is ‘likely, as opposed to merely speculative, that the injury will be

redressed by a favorable decision.’” Crupar-Weinmann v. Paris Baguette Am., Inc., 861 F.3d 76,

79 (2d Cir. 2017) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61). Where, as

here, Plaintiff is an entity, standing may be established either (i) directly, based on an injury to

the entity itself, i.e. organizational standing, or (ii) in the organization’s representative capacity,

based on the injuries to its members, i.e. associational standing. See Warth, 422 U.S at 511; Fair

Hous. Justice Ctr., Inc. v. Cuomo, No. 18 Civ. 3196, 2019 WL 4805550, at *6 (S.D.N.Y. Sept.

30, 2019). Plaintiff argues that it has standing under both theories.

        As a preliminary matter, Plaintiff’s standing with respect to each set of retaliatory acts or

threats must be addressed separately. Plaintiff argues, to the contrary, that it is challenging

Defendant’s “ongoing informal policy of threatening and retaliating against the press through a

variety of regulatory tools.” See Opp’n Br., Dkt. No. 48, at 2. Therefore, the relevant question

for standing, according to Plaintiff, is whether this overall policy has injured Plaintiff, not

whether each set of challenged actions has. The challenged actions are merely illustrative of the

overall policy. This argument is unpersuasive. “[S]tanding is not dispensed with in gross. . . .

Nor does a plaintiff who has been subject to injurious conduct of one kind possess by virtue of

that injury the necessary stake in litigating conduct of another kind, although similar, to which he

has not been subject.” See Lewis v. Casey, 518 U.S. 343, 358 n.6 (1996) (internal quotation

marks and alteration omitted); accord Kiryas Joel All. v. Vill. of Kiryas Joel, 495 F. App’x 183,

189 (2d Cir. 2012) (summary order). The Complaint does not allege the operation of a single

policy, but rather Defendant’s “variety of retaliatory acts,” listing each one separately by bullet

point. The acts are moreover distinct, because they employ different modes of regulation against

different groups of people or entities -- i.e. the press credentials of journalists, security clearances
                                                   9
        Case 1:18-cv-09433-LGS Document 76 Filed 03/24/20 Page 10 of 24




of government officials, the merger of two private corporations, an executive order to the postal

service and threatened regulation of internet companies. Accordingly, Plaintiff’s standing to

challenge each of these government actions is discussed in turn.

                   1.        Associational Standing

       Plaintiff has associational standing with respect to the Press Corps Claim, but not the

other challenged conduct. To establish associational standing, a plaintiff must allege that: “(a)

[an organization’s] members would otherwise have standing to sue in their own right; (b) the

interests it seeks to protect are germane to the organization’s purpose; and (c) neither the claim

asserted nor the relief requested requires the participation of individual members in the lawsuit.”

Hunt v. Washington State Apple Advert. Comm’n, 432 U.S. 333, 343 (1977); accord Am.

Psychiatric Ass’n v. Anthem Health Plans, Inc., 821 F.3d 352, 362 (2d Cir. 2016). Unless “all

the members of an organization are affected by the challenged activity,” Plaintiff must name at

least one of its “affected members” to establish associational standing at the pleading stage.

Summers, 555 U.S. at 498-99; see Equal Vote Am. Corp. v. Cong., 397 F. Supp. 3d 503, 509

(S.D.N.Y. 2019); Art & Antique Dealers League of Am., Inc. v. Seggos, No. 18 Civ. 2504, 2019

WL 416330, at *2 (S.D.N.Y. Feb. 1, 2019) (A “plaintiff asserting associational standing must

make specific allegations establishing that at least one identified member had suffered or would

suffer harm . . . . [An organization’s mere] assertion that there is a probability that some of

those members are threatened with concrete injury will not suffice.”) (internal citations and

quotation marks omitted). Defendant challenges two elements of associational standing -- the

first and third prongs of the Hunt test, including the Summers naming requirement.

                        a)      Press Corps Claim

       Plaintiff has satisfied the two disputed elements for associational standing: the Complaint
                                                 10
        Case 1:18-cv-09433-LGS Document 76 Filed 03/24/20 Page 11 of 24




pleads that at least one named member has individual standing and that no individual members

are required to participate in the Press Corps Claim. Because the Complaint does not allege that

the challenged conduct has affected all PEN America members-- in fact, it alleges the opposite --

Plaintiff is required to identify at least one affected member by name. 1

       Regarding the naming requirement, the Complaint has named Mr. Acosta, who satisfies

the three-pronged test for individual standing. Defendant’s retaliatory actions and threats have

injured Mr. Acosta in two ways: (i) Mr. Acosta’s own speech has been chilled, and (ii) Mr.

Acosta’s right to receive the speech of his press corps colleagues has been impeded, because

their speech has been chilled. These are classic First Amendment injuries. See Laird v. Tatum,

408 U.S. 1, 13-14 (1972) (stating that, although claims of a “subjective chill” are insufficient, “a

claim of specific present objective harm or a threat of specific future harm” to a speaker, with the

effect of chilling speech, is sufficient for First Amendment standing); accord Davis v New York

State Bd. of Elections, 689 Fed. App’x 665, 669 (2d Cir. 2017) (summary order); see also

Virginia State Bd. of Pharmacy v. Virginia Citizens Consumer Council, Inc., 425 U.S. 748, 756-

57 (1976) (“[W]here a speaker exists,” the First Amendment “necessarily protects the right to

receive” the speech) (internal quotation marks omitted); accord Kass v. City of New York, 864

F.3d 200, 207 (2d Cir. 2017).

       The Complaint alleges that Mr. Acosta and the press corps have suffered an “objective

harm [and] a threat of a specific future harm,” Laird, 408 U.S. at 13-14, and that Mr. Acosta’s



1
  Plaintiff relies on Bldg. & Const. Trades Council of Buffalo, New York & Vicinity v. Downtown
Dev., Inc., 448 F.3d 138, 144-45 (2d Cir. 2006), to argue that Plaintiff need not name an injured
member at the pleading stage for associational standing. This Court follows the later directive of
the Supreme Court in Summers v. Earth Island Inst., 555 U.S. 488, 498-99 (2009), which
provides the opposite.
                                                11
        Case 1:18-cv-09433-LGS Document 76 Filed 03/24/20 Page 12 of 24




resulting speech and receipt-of-information injuries are concrete, actual and particularized.

Defendant has made an example of Mr. Acosta, by stripping his press credentials after he asked

Defendant critical questions about the Administration, barring Mr. Acosta from the venue

necessary to perform his job and directing the Press Secretary to warn other reporters that they

would face similar consequences as Mr. Acosta. See Nat’l Org. for Marriage, Inc. v. Walsh, 714

F.3d 682, 689 (2d Cir. 2013) (“A plaintiff must allege something more than an abstract,

subjective fear that his rights are chilled . . . but a real and imminent fear of such chilling is

enough” based on the objective circumstances); Bordell v. Gen. Elec. Co., 922 F.2d 1057, 1061

(2d Cir. 1991) (a chilling injury is established through “objective evidence” that “challenged

conduct has deterred [a speaker] from engaging in protected activity”). The allegations

furthermore suggest that Defendant punished Mr. Acosta publicly in order to chill his speech and

the press corps’. In demonstrating that Defendant would in fact punish reporters who spoke

critically, Defendant made his threats of future punishment more credible, and consequently,

effective. The speech injuries are furthermore particular to Mr. Acosta. As a member of the

press corps, and as a reporter specially targeted by Defendant, Mr. Acosta is uniquely vulnerable

to Defendant’s threats. He also has a unique interest in hearing the questions and discussion of

his press corps colleagues with Defendant, which facilitate Mr. Acosta’s own reporting. 2

        The allegations also establish a causal connection between the injuries and the challenged


2
 Defendant argues, to the contrary, that Mr. Acosta has no injury-in-fact because his press
credentials were restored in November 2018. But this argument misunderstands the nature of the
asserted injuries. Although loss of credentials may be injurious, Plaintiff has alleged instead that
“speech [itself] has been adversely affected,” i.e. the injury of an ongoing chilling of speech and
corollary ongoing interference with receipt of information. See Dorsett v. Cty. of Nassau, 732
F.3d 157, 160 (2d Cir. 2013) (“Plaintiff has standing if he can show either that his speech has
been adversely affected by the government retaliation or that he has suffered some other concrete
harm,” like loss of credentials.)
                                                 12
        Case 1:18-cv-09433-LGS Document 76 Filed 03/24/20 Page 13 of 24




conduct. It is plain that the injuries trace to Defendant’s actions. A favorable ruling furthermore

will likely redress the practice. The Complaint explicitly pleads, quoting from the Press

Secretary’s e-mail, that Defendant and his staff are ready to heed a court decision on proper rules

of conduct for governing the White House press corps.

       Second, individual PEN America members need not participate in the Press Corps Claim,

therefore satisfying the other disputed element of associational standing. Plaintiff seeks a

declaratory ruling, and if appropriate, an injunction, against Defendant’s practice of banning the

press corps for speech critical of Defendant and his Administration. The requested relief targets

the practice overall, rather than redresses the harm to particular PEN America members. No

individualized proof as to the fact and extent of injury is required. “[W]here the organization

seeks a purely legal ruling” or an injunction “without requesting that the federal court award

individualized relief to its member, the Hunt test may be satisfied.” See Bano v. Union Carbide

Corp., 361 F.3d 696, 714 (2d Cir. 2004) (quoting Warth, 422 U.S. at 515-16).

                       b)     Remaining Claims

       Plaintiff does not have associational standing for the other allegations -- Defendant’s

revocation of security clearances, threats to revoke broadcast licenses, the postal rates executive

order or the challenge to the AT&T-Time Warner merger and regulatory threats to internet

companies -- because the Complaint does not identify any PEN America member who has

standing to bring these claims. The only member named period is Mr. Acosta. But Mr. Acosta

does not have a sufficient “personal stake” in these allegations to confer standing. Summers, 555

U.S. at 493.

       Mr. Acosta is many steps removed from each of the challenged actions, and any

purported injury to him is far too speculative. See Clapper v. Amnesty Int’l USA, 568 U.S. 398,
                                                 13
        Case 1:18-cv-09433-LGS Document 76 Filed 03/24/20 Page 14 of 24




410 (2013) (A “theory of standing, which relies on a highly attenuated chain of possibilities,”

fails to establish that the “injury must be certainly impending”); accord Robinson v. Sessions,

721 F. App’x 20, 24 (2d Cir. 2018) (summary order). Defendant’s remarks about revoking

broadcast licenses are Twitter vitriol, posed as questions (“Collusion?” “At what point is it

appropriate to challenge their License?”), and refer vaguely to “the Networks,” not to CNN

where Mr. Acosta works. The injury to Mr. Acosta due to the AT&T-Time Warner antitrust

lawsuit is similarly speculative, because the lawsuit targets only CNN’s parent. Likewise, the

postal rates executive order, security clearance revocations and regulatory threats to Google and

social media companies have no direct bearing on Mr. Acosta.

       To the extent Plaintiff argues that Mr. Acosta has experienced a receipt-of-information

injury because these challenged actions have chilled media speech generally, the Complaint fails

to plead how this injury is particularized to Mr. Acosta. Even assuming the actions did chill

media speech, Mr. Acosta is similarly situated to all journalists and the public at large, in being

deprived of this speech. See Warth, 422 U.S. at 499 (“[W]hen the asserted harm is a

‘generalized grievance’ shared in substantially equal measure by all or a large class of citizens,

that harm alone normally does not warrant exercise of jurisdiction.”); accord Kerven v. United

States, No. 19 Civ. 722, 2020 WL 628748, at *1 (2d Cir. Feb. 11, 2020) (summary order). In

any case, the Complaint fails to plead how these challenged actions -- except the security

clearance allegations discussed below -- objectively chilled media speech.

                   2.      Direct Organizational Standing

       Plaintiff has direct organizational standing to bring the Press Corps Claim and the

Security Clearance Claim, but not the remaining claims. An organization has “standing in its

own right to seek judicial relief from injury to itself,” Warth, 422 U.S. at 511, where the
                                                 14
        Case 1:18-cv-09433-LGS Document 76 Filed 03/24/20 Page 15 of 24




organization “meet[s] the same standing test that applies to individuals,” i.e. the organization has

an injury-in-fact fairly traceable to a defendant’s conduct and likely redressable by a favorable

court decision. New York Civil Liberties Union v. New York City Transit Auth., 684 F.3d 286,

294 (2d Cir. 2012) (internal quotation marks omitted); accord Make the Rd. New York v.

Cuccinelli, No. 19 Civ. 7993, 2019 WL 5484638, at *4 (S.D.N.Y. Oct. 11, 2019). Plaintiff

advances two theories of direct injury: that Defendant’s actions have injured (i) its

“organizational right to receive speech” and (ii) have forced Plaintiff to divert money away from

its core activities. Only the first theory is successful as to the Press Corps Claim and Security

Clearance Claim.

                       a)      Receipt-of-Information Injury

       An organization’s right to receive information is impaired when it is unable to hear from

a speaker who is willing to speak, but who has been obstructed by government action. See

Virginia, 425 U.S. at 756-57 (1976) (“[W]here a speaker exists,” the First Amendment

“necessarily protects the right to receive” the speech of an organizational plaintiff) (internal

quotation marks omitted); accord Kass v. City of New York, 864 F.3d 200, 207 (2d Cir. 2017);

Student Members of Same v. Rumsfeld, 321 F. Supp. 2d 388, 395 (D. Conn. 2004) (“To

demonstrate an injury to their First Amendment rights sufficient to confer jurisdiction, [the

organization] must demonstrate that, but for the challenged order, [the speaker] is willing to

share information prohibited by the [challenged] order.”) “This right is an inherent corollary of

the rights of free speech and press,” because it both “follows ineluctably from the sender’s First

Amendment right to send” speech and is a “necessary predicate to the recipient’s meaningful

exercise of his own rights of speech, press, and political freedom.” Bd. of Educ., Island Trees

Union Free Sch. Dist. No. 26 v. Pico, 457 U.S. 853, 867 (1982).
                                                 15
        Case 1:18-cv-09433-LGS Document 76 Filed 03/24/20 Page 16 of 24




       With respect to the Security Clearance Claim, Plaintiff has a receipt-of-information injury

because Defendant’s actions plausibly chilled the speech of the six government officials named

in the Complaint. After four of these officials spoke critically about Defendant in the media, the

Press Secretary announced that Defendant was considering revoking the six officials’ security

clearances, expressly citing their media commentary. Defendant ultimately revoked the security

clearance of one official, an allegedly unprecedented action by a President. The officials are

otherwise frequent and willing speakers in the media. The Complaint has plausibly alleged

therefore that Defendant’s retaliation and threats of further retaliation against these officials have

objectively chilled the volume or quality of their media speech. Plaintiff’s right to receive the

speech has in turn been impaired. 3

       Plaintiff’s injury is particularized. See Spokeo Inc., 136 S.Ct. at 1548 (For an injury to be

particularized, “it must affect the plaintiff in a personal and individual way.”); United States v.



3
  Defendant argues that the Complaint does not allege an injury because it “has not identified any
specific source from which its receipt of information has actually been disrupted” or that “any
particular speaker has actually been chilled.” But as discussed, the Complaint identifies the six
government officials whose security clearances are under threat. It explains why the clearances
are valuable and necessary for their continued service as government advisors. It also explains
that these officials are willing speakers. Therefore, Defendant’s threats to revoke their security
clearances present an objective harm and threat of future harm -- specifically, to the officials’
professions and reputation -- which plausibly impede their free speech. See Meese v. Keene, 481
U.S. 465, 473, 475 (1987) (finding speech injury to public official where a regulation created a
“Hobson’s choice of foregoing . . . exposition of [the official’s] own views or suffering an injury
to his reputation” and his ability to “practice his profession”); accord Davis, 689 F. App’x at
669. A speech injury occurs when the free flow of speech is impeded, and does not require
complete elimination of speech. See Bordell, 922 F.2d at 1061 (a chilling injury is shown
through “objective evidence” that “challenged conduct has deterred” speech). However,
Defendant is correct that Plaintiff does not plead a receipt-of-information injury as to the
hypothetical speech of “Plaintiff’s members and other contributors to the press—particularly
those who hold security clearances [other than the identified government officials].” This
allegation is too speculative, concerns a vague class of unidentified individuals, and fails to
explain how Defendant’s targeting particular officials has injured these individuals.
                                                   16
        Case 1:18-cv-09433-LGS Document 76 Filed 03/24/20 Page 17 of 24




Richardson, 418 U.S. 166, 179-80 (1974) (The plaintiff “must have a personal stake in the

outcome” and must assert “something more than generalized grievances.”) (internal quotation

marks omitted). Plaintiff is an organization that, among other things, engages in advocacy for

freedom of the press, monitors the government’s impact on the press, and publishes research and

analysis on these issues. Plaintiff’s sources of information include these former government

officials, who provide unique and expert insight on the Administration. Loss of these official’s

speech is therefore not a generalized grievance and affects Plaintiff’s operations directly. See

Knight First Amendment Inst. at Columbia Univ. v. Trump, 302 F. Supp. 3d 541, 563 (S.D.N.Y.

2018) (quoting Lujan, 504 U.S. at 563) (holding that a free speech rights nonprofit suffered a

particularized receipt-of-information injury when President Trump blocked Twitter users and

impeded the flow of online conversations, which the nonprofit otherwise followed), aff’d, 928

F.3d 226 (2d Cir. 2019), reh’g en banc denied, No. 18 Civ. 1691 (2d Cir. March 23, 2020). This

injury is indisputably traceable to Defendant’s actions. The allegations that Defendant and his

staff will be responsive to court orders suggest that a favorable ruling would deter Defendant

from retaliating or threatening to retaliate against the officials’ speech.

       Similarly, Plaintiff has organizational standing as to the Press Corps Claim. Defendant’s

actions have plausibly chilled the White House press corps’ speech, the questions they ask

Defendant and the reporting they consequently are able to publish. The chilling impedes

Plaintiff’s right to receive information. Since PEN America monitors how government interacts

with press, and its own members are in the White House press corps, Plaintiff has a particular

interest in receiving and monitoring this speech. As discussed in Section III.A.1, the injury

traces to Defendant’s actions and is redressable by a favorable court order.

       Plaintiff has failed to assert a receipt-of-information injury as to the remaining claims.
                                                  17
        Case 1:18-cv-09433-LGS Document 76 Filed 03/24/20 Page 18 of 24




The chain of causation linking (1) the challenged actions, (2) the injury to media speech and

(3) the injury to Plaintiff’s right to receive the speech is too speculative. See Clapper, 568 U.S.

at 410. Regarding broadcast licenses, the Complaint fails to allege how Defendant’s three

tweets, questioning whether he can revoke broadcast licenses of “the Networks,” has objectively

chilled media speech. Likewise, Defendant’s directives regarding USPS postal rates, the AT&T-

Time Warner antitrust lawsuit and the regulation of internet companies impact the press even

more tenuously. That a proposal of higher postal rates may affect Amazon, which in turn may

affect Mr. Bezos, which in turn may affect the Washington Post, and then finally the news

Plaintiff receives is too hypothetical. Similarly, the Complaint does not allege how a highly

technical antitrust trial affects the speech of one of the parties’ subsidiaries, CNN. Nor is it clear

how Defendant’s frustration toward a search engine and social media platforms, on which users

share news stories, would impact the content of the news stories or Plaintiff’s ability to seek out

news stories itself. Although the Complaint presents survey results from Plaintiff’s members

showing that Defendant has deterred some of the members’ reporting, the results are not

specifically connected to the challenged actions here.

                       b)      Diversion-of-Resources Injury

       Plaintiff’s main theory of direct injury -- that it has been injured because Defendant has

“forced [Plaintiff] to divert significant resources previously dedicated to advocating for

expression overseas to responding to Defendant’s actions at home” -- is unpersuasive for all

remaining claims. An organization is injured when there is a “perceptible impairment of [the]

organization’s activities” due to the challenged conduct, see Nnebe v. Daus, 644 F.3d 147, 157

(2d Cir. 2011) (citing Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982)), but the injury

must be “far more than simply a setback to the organization’s abstract social interests.” Havens
                                                  18
        Case 1:18-cv-09433-LGS Document 76 Filed 03/24/20 Page 19 of 24




Realty Corp., 455 U.S. at 379 (citing Sierra Club v. Morton, 405 U.S. 727, 739 (1972)). The

impairment may come in the form of an organization being “force[d to] divert money from its

other current activities to advance its established organizational interests” or where an

organization has to spend “money to combat activity that harms its organization’s [sic] core

activities.” Centro de la Comunidad Hispana de Locust Valley v. Town of Oyster Bay, 868 F.3d

104, 110-11 (2d Cir. 2017) (internal quotation marks omitted). Plaintiff’s argument fails because

Defendant’s challenged activities have not impeded Plaintiff’s core activities, but have refocused

and perhaps enlarged them.

       The Complaint alleges that Plaintiff has increased spending on domestic advocacy,

including by establishing a Washington, D.C. office, commissioning a study, publishing frequent

reports and organizing events to protest Defendant’s impact on free speech and press. But the

principle in Havens Realty and cases following is that an organization is injured if it has been

forced to spend money addressing roadblocks to its “core activities.” See Centro, 868 F.3d at

111. PEN America’s “primary mission” and “bedrock work” are to “defend the liberties that

make creative expression possible,” “both internationally and in the United States” (emphasis

added). Accordingly, a core activity of PEN America is to advocate for and monitor the free

speech rights of journalists in the United States, not just abroad. Its increased domestic

expenditures are not a diversion of money away from its core activities, but actually constitute

the core activities. Simply because Plaintiff may have adjusted the relative amounts of money it

spends on domestic and international core activities does not establish an injury. See Make the

Rd. New York, 2019 WL 5484638, at *4 (“Courts have distinguished between cases where a

defendant’s conduct forced a plaintiff to divert its resources and provide new services, therefore

giving rise to organizational standing, and cases where a plaintiff was already providing the
                                                 19
        Case 1:18-cv-09433-LGS Document 76 Filed 03/24/20 Page 20 of 24




services at issue and therefore failed to allege any injury.”) (collecting cases).

       B.      Sufficiency of Claims

       The Complaint plausibly states the Press Corps Claim and Security Clearance Claim.

Plaintiff pursues each claim under two First Amendment theories: the bar against government

threats that chill free speech and the bar against retaliatory government acts that punish speech.

Both theories are viable.

       Regarding unconstitutional threats, “[w]here the comments of a government official can

reasonably be interpreted as intimating that some form of punishment or adverse regulatory

action will follow the failure to accede to the official’s request, a valid claim can be stated.”

Hammerhead Enters., Inc. v. Brezenoff, 707 F.2d 33, 39 (2d Cir. 1983); accord Lynch v. Ackley,

811 F.3d 569, 581 (2d Cir. 2016). “A public-official defendant who threatens to employ

coercive state power to stifle protected speech violates a plaintiff’s First Amendment rights,

regardless of whether the threatened punishment comes in the form of the use (or, misuse) of the

defendant’s direct regulatory or decisionmaking authority over the plaintiff, or in some less-

direct form.” Okwedy v. Molinari, 333 F.3d 339, 344 (2d Cir. 2003) (per curiam); accord

Richardson v. Pratcher, 48 F. Supp. 3d 651, 669 (S.D.N.Y. 2014).

       Regarding the separate theory of First Amendment retaliation, a plaintiff must allege:

“(1) he has a right protected by the First Amendment; (2) the defendant’s actions were motivated

or substantially caused by his exercise of that right; and (3) the defendant’s actions caused him

some injury.” Dorsett v. Cty. of Nassau, 732 F.3d 157, 160 (2d Cir. 2013); accord Komatsu v.

City of New York, No. 18 Civ. 3698, 2019 WL 4805904, at *4 (S.D.N.Y. Sept. 30, 2019).

       The Complaint adequately pleads the Press Corps Claim. It alleges that Defendant

unconstitutionally threatened the White House press corps by warning reporters that they would
                                                  20
        Case 1:18-cv-09433-LGS Document 76 Filed 03/24/20 Page 21 of 24




be ousted from press conferences or have their press credentials revoked, if they spoke out in a

way Defendant disfavored. The threats are lent credence by the fact that Defendant has acted on

them before, by revoking Mr. Acosta’s credentials and barring reporters from particular press

conferences. The Press Secretary indeed e-mailed the entire press corps to inform them of new

rules of conduct and to warn of further consequences, citing the incident involving Mr. Acosta.

The Complaint furthermore alleges that Defendant has decision-making authority to undertake

these actions. As a result of the conduct, Plaintiff’s own member’s, Mr. Acosta’s, speech rights

have been injured. Plaintiff has also suffered an injury to its right to receive information from

the press corps.

       The Press Corps Claim is also viable as a First Amendment retaliation claim. The

Complaint alleges that Defendant revoked Mr. Acosta’s credentials only after a tense exchange,

where Mr. Acosta asked Defendant critical questions and Defendant stated that Mr. Acosta was

“rude” and should not work for CNN. The Press Secretary’s e-mail expressly stated that rules

were being adopted, and other consequences might follow, due to the exchange. These facts

plausibly allege that a motivation for Defendant’s actions is controlling and punishing speech he

dislikes. The actions both injured Mr. Acosta’s speech rights and Plaintiff’s right to receive the

press corps’ speech.

       The Security Clearance Claim is also sufficiently pleaded. Defendant’s announcement

that he would review the security clearances of six former government officials followed after

some officials spoke critically about Defendant in the press. Defendant undoubtedly has

authority to revoke the clearances. Defendant has plausibly threatened that, should the officials

continue to provide critical commentary in the press, their security clearances would be

jeopardized and revoked. Indeed, Defendant has already revoked Mr. Brennan’s security
                                                 21
        Case 1:18-cv-09433-LGS Document 76 Filed 03/24/20 Page 22 of 24




clearance, lending credence to the threat. As a result, Plaintiff has suffered an injury to its right

to receive the six officials’ speech.

       Similarly, Defendant’s conduct gives rise to a retaliation claim. Defendant only began

considering whether to revoke the security clearances after several officials spoke out critically

about him. These allegations evince that Defendant’s motivation was to punish the officials’

past speech and to deter the officials’ media speech going forward. The Complaint plausibly

alleges Plaintiff’s consequent receipt-of-information injury.

       C.      Injunctive Relief

       The surviving claims may only proceed as claims for declaratory, and not injunctive,

relief. See 28 U.S.C. 2201(a) (a court “may declare the rights and other legal relations of any

interested party seeking such declaration, whether or not further relief is or could be sought,”

provided there is “a case of actual controversy within its jurisdiction”); Knight First Amendment

Inst. at Columbia Univ., 928 F.3d at 233-34 & 233 n.3 (affirming entry of a declaratory

judgment against President Trump for a First Amendment violation). A “District Court’s grant

of injunctive relief against the President himself is extraordinary and should . . . raise[] judicial

eyebrows.” Franklin v. Massachusetts, 505 U.S. 788, 802 (1992). It is settled precedent that

courts generally have “no jurisdiction of a bill to enjoin the President in the performance of his

official duties,” although the Supreme Court has narrowly “left open the question whether the

President might be subject to a judicial injunction requiring the performance of a purely

‘ministerial’ duty.” Id. (quoting Mississippi v. Johnson, 4 Wall. 475, 498–99, 18 L.Ed. 437

(1867)); accord Citizens for Responsibitliy and Ethics in Washington, et al., v. Donald J. Trump,

et al., No. 19 Civ. 1333, 2020 WL 619959, at *9 (D.D.C. Feb. 10, 2020) (“While the question of

whether the Court has the power to compel the President to perform a purely ministerial duty
                                                  22
        Case 1:18-cv-09433-LGS Document 76 Filed 03/24/20 Page 23 of 24




may remain unsettled, the law is clear that the Court cannot issue such relief to require

performance of official duties that are not ministerial.”) (internal citation omitted); Knight First

Amendment Inst. at Columbia Univ., 302 F. Supp. 3d at 578. A President’s actions are

“ministerial” when “nothing is left to discretion.” Napolitano v. Flynn, 949 F.2d 617, 622 (2d

Cir. 1991); accord Knight, 302 F. Supp. 3d at 578. By contrast, a President’s actions “are

discretionary when the official exercises professional judgment in performing the actions.”

Napolitano, 949 F.2d at 622.

       Any injunction concerning the Press Corps Claim or Security Clearance Claim implicates

Defendant’s discretionary responsibilities, and is therefore improper. The President has

significant discretion over White House press credentials and reporters’ access to the White

House and Air Force One. Indeed, the Complaint expressly alleges that Defendant has authority

to adopt rules of conduct and to revoke press credentials where appropriate. Similarly, a

President has broad discretion over national security issues, including the security clearances of

current and former executive officials. See, e.g., Cafeteria & Rest. Workers Union, Local 473,

AFL-CIO v. McElroy, 367 U.S. 886, 896 (1961) (the executive branch, through military officials,

has “unfettered control” over revocation of a security clearances in order to “manage the internal

operation of an important federal military establishment”); see also Hamdi v. Rumsfeld, 542 U.S.

507, 581 (2004) (Thomas, J., dissenting) (The Supreme Court “has long recognized” that the

“President has constitutional authority to protect the national security and that this authority

carries with it broad discretion”). Issuing an injunction to the President would impede his

discretionary authority in these realms, and more generally, risk improper judicial encroachment

on the executive branch. The remaining claims will proceed as claims for declaratory relief only,

and the application for injunctive relief is denied.
                                                  23
       Case 1:18-cv-09433-LGS Document 76 Filed 03/24/20 Page 24 of 24




IV.    CONCLUSION

       For the foregoing reasons, the motion to dismiss for lack of subject matter jurisdiction is

GRANTED in part and DENIED in part. The motion to dismiss for failure to state of claim is

DENIED. Plaintiff’s request for oral argument is DENIED as moot.

       The Clerk of Court is respectfully directed to close Dkt. Nos. 45 and 67.

       SO ORDERED.

Dated: March 24, 2020
       New York, New York




                                                24
